19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50                     Main Document
                                                  Pg 1 of 22

                                            Hearing Date and Time: August 7, 2019 at 11:00 a.m. (Eastern Time)
                                             Objection Date and Time: July 31, 2019 at 4:00 p.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :      Case No. 19-10412 (JLG)
                                                               :
                           Debtors. 1                          :      (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                     NOTICE OF HEARING ON MOTION OF
                DEBTORS PURSUANT TO SECTION 1121(d) OF THE
           BANKRUPTCY CODE TO FURTHER EXTEND EXCLUSIVE PERIODS

                    PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”),

of Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of an order pursuant to section 1121(d) of chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”) to further extend the Debtors’


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.




WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000   Filed 07/24/19 Entered 07/24/19 21:23:50       Main Document
                                              Pg 2 of 22


exclusive periods in which to file a chapter 11 plan and solicit acceptances thereof, all as more

fully set forth in the Motion, will be held before the Honorable James L. Garrity, Jr., United

States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

York, Courtroom 601, One Bowling Green, New York, New York 10004 (the “Bankruptcy

Court”) on August 7, 2019 at 11:00 a.m. (Eastern Time) (the “Hearing”), or as soon

thereafter as counsel may be heard.

                    PLEASE TAKE FURTHER NOTICE that any responses or objections

(the “Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and

the Local Rules (each as defined in the Motion), shall be filed with the Bankruptcy Court (i) by

attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac vice,

electronically in accordance with General Order M-399 (which can be found at

www.nysb.uscourts.gov), and (ii) by all other parties in interest, on a CD-ROM, in text-

searchable portable document format (PDF) (with a hard copy delivered directly to Chambers),

in accordance with the customary practices of the Bankruptcy Court and General Order M-399,

to the extent applicable, and shall be served in accordance with the Order Implementing Certain

Notice and Case Management Procedures (ECF No. 211) (the “Case Management Order”), so

as to be filed and received no later than July 31, 2019 at 4:00 p.m. (Eastern Time)

(the “Objection Deadline”).

                    PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to

the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

Motion, which order may be entered without further notice or opportunity to be heard.




                                               2
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000   Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                              Pg 3 of 22


                    PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

attend the Hearing, and failure to appear may result in relief being granted upon default.


Dated: July 24, 2019
       New York, New York
                                                  /s/ Sunny Singh
                                                  WEIL, GOTSHAL & MANGES LLP
                                                  767 Fifth Avenue
                                                  New York, New York 10153
                                                  Telephone: (212) 310-8000
                                                  Facsimile: (212) 310-8007
                                                  Ray C. Schrock, P.C.
                                                  Sunny Singh

                                                  Attorneys for Debtors
                                                  and Debtors in Possession




                                                 3
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50                     Main Document
                                                  Pg 4 of 22

                                            Hearing Date and Time: August 7, 2019 at 11:00 a.m. (Eastern Time)
                                             Objection Date and Time: July 31, 2019 at 4:00 p.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                           Debtors. 1                          :      (Jointly Administered)
                                                               :
---------------------------------------------------------------X

            MOTION OF DEBTORS PURSUANT TO SECTION 1121(d) OF THE
           BANKRUPTCY CODE TO FURTHER EXTEND EXCLUSIVE PERIODS

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

                    Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its

debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”) file this motion (the “Motion”) for entry of an order further

extending the periods during which the Debtors have the exclusive right to file a chapter 11 plan


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.




WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50                    Main Document
                                                  Pg 5 of 22


(the “Exclusive Filing Period”) and to solicit acceptances thereof (the “Exclusive Solicitation

Period,” and together with the Exclusive Filing Period, the “Exclusive Periods”) by two (2)

months through and including October 10, 2019 and December 9, 2019, respectively. In support

of the Motion, the Debtors respectfully represent as follows:2

                                            Preliminary Statement

                    1.        On June 10, 2019, the Court entered an order extending (a) the Exclusive

Filing Period through and including August 10, 2019, and (b) the Exclusive Solicitation Period

through and including October 9, 2019, in each case, without prejudice to the Debtors’ rights to

seek additional extensions of such periods (ECF No. 685) (the “First Exclusivity Order”). The

Debtors’ confirmation hearing is currently scheduled to begin on August 7, 2019. The Debtors’

Exclusive Filing Period ends three days later—on August 10, 2019. Accordingly, out of an

abundance of caution, by this Motion, the Debtors are seeking a modest two-month extension of

the Exclusive Periods to complete prosecution of their Plan and Sale Transaction embodied

therein, should confirmation of the Plan take longer than expected.

                    2.        As further discussed below, the Debtors have made significant progress

towards the confirmation and consummation of a consensual chapter 11 plan and seek—as a

precautionary matter only—an additional extension of two (2) months to ensure that they can get

these chapter 11 cases over the finish line and bring them to a successful close without

interruption or unnecessary delay.

                    3.        The Debtors deserve a further extension of exclusivity. In the two (2)

months that passed since the First Exclusivity Order was entered, the Debtors have completed



2
     Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the
     Plan or Disclosure Statement (both as defined herein), as applicable.




                                                         2
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50                 Main Document
                                                  Pg 6 of 22


their court-approved postpetition marketing process (the “Postpetition Marketing Process”).3

Specifically, in accordance with the Bidding Procedures Order, on June 18, 2019, the Debtors

filed the Notice of Designation of Stalking Horse Bid and Request for Approval of Stalking

Horse Bid Protections (Forward Business) (ECF No. 722) (the “Notice of Designation of

Stalking Horse Bidder (Forward Business)”) and the Notice of Designation of Stalking Horse

Bid and Request for Approval of Stalking Horse Bid Protections (Reverse Business) (ECF No.

724) (the “Notice of Designation of Stalking Horse Bidder (Reverse Business)”).

                    4.        Pursuant to the Notice of Designation of Stalking Horse Bidder (Forward

Business), the Debtors announced that (a) the Debtors had accepted a stalking horse bid (the

“Forward Stalking Horse Bid”) submitted by New Residential Investment Corp. (the

“Forward Stalking Horse Bidder”); (b) Ditech Holding Corporation and Ditech Financial LLC

(“Forward Sellers”) and the Froward Stalking Horse Bidder had executed a stalking horse

agreement for the purchase of certain of the Debtors’ assets (the “Forward Stalking Horse

Agreement”); and (c) the estimated Purchase Price (as defined in the Bidding Procedures Order)

payable to the Debtors under the Forward Stalking Horse Agreement, assuming the Debtors’

March 31, 2019 balance sheet, was estimated to be approximately $1,055 million in cash prior to

the repayment of approximately $613 million of principal amounts outstanding under the DIP.

                    5.        Pursuant to the Notice of Designation of Stalking Horse Bidder (Reverse

Business), the Debtors announced that (a) the Debtors had accepted a stalking horse bid (the

“Reverse Stalking Horse Bid” and together with the Forward Stalking Horse Bid, the “Stalking

Horse Bids”) submitted by Mortgage Assets Management, LLC and SHAP 2018-1, LLC


3
     The Postpetition Marketing Process is governed by the Order (I) Approving Bidding Procedures, (II) Approving
     Assumption and Assignment Procedures, and (III) Granting Related Relief (ECF No. 456) (the “Bidding
     Procedures Order”).




                                                        3
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50         Main Document
                                                  Pg 7 of 22


(together, the “Reverse Stalking Horse Bidder”); (b) Ditech Holding Corporation, Walter

Reverse Acquisition LLC, and Reverse Mortgage Solutions, Inc. (the “Reverse Sellers”) and the

Reverse Stalking Horse Bidder had executed a stalking horse agreement for the purchase of

certain of the Debtors’ assets (the “Reverse Stalking Horse Agreement”); and (c) the estimated

Purchase Price (as defined in the Bidding Procedures Order) payable to the Debtors under the

Reverse Stalking Horse Agreement, assuming the Debtors’ March 31, 2019 balance sheet, was

estimated to be approximately $762 million, based upon management’s estimates, approximately

$616 million of which would be available to pay the DIP Obligations.

                    6.        On July 10, 2019, the Debtors filed the Notice of (I) Cancellation of

Auction, (II) Sale and Confirmation Objection Deadline, and (III) Successful Bidders (ECF No.

830) (the “Notice of Successful Bidders”). Pursuant to the Notice of Successful Bidders, the

Debtors announced that (a) no Qualified Bids (other than the Stalking Horse Bids) were received

by the Bid Deadline (as defined in the Bidding Procedures Order); (b) the Auction (as defined in

the Bidding Procedures Order) was cancelled; and (c) as no Qualified Bids were received by the

Bid Deadline, the Debtors selected the Forward Stalking Horse Bid and the Reverse Stalking

Horse Bid as the Successful Bid for their respective Acquired Assets (each as defined in the

Stalking Horse Bids).

                    7.        As demonstrated by the significant progress that has been made, the

Debtors are committed to moving expeditiously through the confirmation process and towards

implementation of the Sale Transaction and consummation of the Plan.

                                              Relief Requested

                    8.        The Debtors request, pursuant to section 1121(d) of the Bankruptcy Code,

an additional two (2)-month extension of (a) the Exclusive Filing Period through and including

October 10, 2019, and (b) the Exclusive Solicitation Period through and including December 9,


                                                      4
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                                  Pg 8 of 22


2019, to complete prosecution of their Plan and the Sale Transaction, in each case, without

prejudice to the Debtors’ right to seek additional extensions of such periods.

                    9.        A proposed form of order granting the relief requested herein is attached

hereto as Exhibit A (the “Proposed Order”).

                                                 Background

                    10.       On February 11, 2019 (the “Commencement Date”), the Debtors each

commenced with this Court a voluntary case under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).               The Debtors are authorized to continue to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.

                    11.       On February 27, 2019, the United States Trustee for Region 2 (the “U.S.

Trustee”) appointed an official committee of unsecured creditors (the “Creditors’

Committee”). On May 2, 2019, the U.S. Trustee appointed an official committee of consumer

creditors (the “Consumer Creditors’ Committee”). No trustee or examiner has been appointed

in these chapter 11 cases.

                    12.       The Debtors’ chapter 11 cases are being jointly administered for

procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                    13.       The Debtors commenced these chapter 11 cases on a prearranged basis

and have the support of more than eighty percent (80%) of their term loan lenders. Consistent

with their obligations under that certain Restructuring Support Agreement, dated as of February

8, 2019, the Debtors filed the Joint Chapter 11 Plan of Ditech Holding Corporation and its

Affiliated Debtors on March 5, 2019 (ECF No. 145) (as amended, modified, and supplemented,




                                                      5
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50         Main Document
                                                  Pg 9 of 22


the “Plan”)4 and the accompanying Disclosure Statement (ECF No. 146) (the “Disclosure

Statement”). On May 10, 2019, the Court entered an order approving the Amended Disclosure

Statement for Amended Joint Chapter 11 Plan of Ditech Holding Corporation and its Affiliated

Debtors (ECF No. 543). The Debtors commenced solicitation of the Plan on May 13, 2019.

                    14.       Information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Gerald A. Lombardo Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for

the Southern District of New York (the “Lombardo Declaration”), sworn and filed on the

Commencement Date (ECF No. 2).

                                                  Jurisdiction

                    15.       The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated

January 31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                    Relief Requested Should Be Granted

                    16.       Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

the Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“[O]n request of a party in interest

made within the respective periods specified in subsections (b) and (c) of this section and after

notice and a hearing, the court may for cause reduce or increase the 120-day period or the 180-

day period referred to in this section.”). However, the 120-day period “may not be extended

beyond a date that is 18 months after the [petition] date” and the 180-day period “may not be

extended beyond a date that is 20 months after the [petition] date.” Id. §§ 1121(d)(2)(A), (B).


4
     The Debtors have since then revised the Plan, most recently at ECF No. 542.




                                                        6
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50           Main Document
                                                 Pg 10 of 22


                    17.       The Exclusive Periods established by Congress were incorporated in the

Bankruptcy Code to afford a debtor a full and fair opportunity to propose a chapter 11 plan and

enable solicitation of acceptances of the plan without the deterioration and disruption of a

debtor’s business that might be caused by the filing of multiple competing plans. Indeed, the

primary objective of a chapter 11 case is the formulation, confirmation, and consummation of a

consensual chapter 11 plan.

                    18.       As stated, section 1121(d) of the Bankruptcy Code empowers a

Bankruptcy Court to extend the Exclusive Periods “for cause.” The Bankruptcy Code neither

defines the term “cause” for purposes of section 1121(d) nor establishes formal criteria for an

extension. The legislative history of section 1121 indicates that “cause” is intended to be a

flexible standard to balance the competing interests of a debtor and its creditors. See H.R. Rep.

No. 95-595, at 231–32 (1978), reprinted in 1978 U.S.C.C.A.N. 5963 (noting that Congress

intended to give bankruptcy courts great flexibility to protect a debtor’s interests by allowing a

debtor unimpeded opportunity to negotiate settlement of debts without interference from other

parties in interest).

                    19.       In exercising its broad discretion to determine whether “cause” exists, the

Court should be guided by a variety of factors. See In re Borders Grp., Inc., 460 B.R. 818,

821−22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 1121(d) is a fact-

specific inquiry and the court has broad discretion in extending or terminating exclusivity.”); In

re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying objective

factors courts historically have considered in determining whether cause exists to extend or

terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y.




                                                       7
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000      Filed 07/24/19 Entered 07/24/19 21:23:50             Main Document
                                                Pg 11 of 22


1987) (identifying factors used by courts to determine whether cause exists to extend

exclusivity). Those factors include, without limitation:

                         i. the size and complexity of the debtor’s case;

                        ii. the necessity for sufficient time to permit the debtor to negotiate a
                            chapter 11 plan and prepare adequate information;

                       iii. the existence of good faith progress towards reorganization;

                        iv. the fact that the debtor is paying its bills as they become due;

                         v. whether the debtor has demonstrated reasonable prospects for
                            filing a viable plan;

                        vi. whether the debtor has made progress in negotiations with its
                            creditors;

                       vii. the amount of time which has elapsed in the case;

                      viii. whether the debtor is seeking an extension of exclusivity in order
                            to pressure creditors to submit to the debtor’s reorganization
                            demands; and

                        ix. whether an unresolved contingency exists.

Adelphia Commc’ns, 352 B.R. at 587 (noting that the nine factors listed above are “objective

factors which courts historically have considered in making determinations of this character”);

see also Borders, 460 B.R. at 822 (evaluating the nine factors set forth in Adelphia to hold that

debtor established cause to extend exclusivity); McLean Indus., 87 B.R. at 834; accord In re

Express One, 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (identifying all of the nine factors as

relevant in determining whether cause exists to extend exclusivity); In re United Press Int’l, Inc.,

60 B.R. 265, 269 (Bankr. D.D.C. 1986) (holding that the debtor showed cause to extend

exclusive period based upon certain of the nine factors). The above factors are not the exclusive

bases for the exercise of the Court’s discretion to extend the Exclusive Periods. See Adelphia

Commc’ns, 352 B.R. at 586-87.




                                                       8
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50            Main Document
                                                 Pg 12 of 22


                    20.       Application of the identified standards to the facts of these chapter 11

cases demonstrates that ample cause exists to grant the Debtors’ requested extensions of the

Exclusive Periods. The extensions are necessary and appropriate for the Debtors in order to

ensure their efforts to emerge from bankruptcy can be brought to fruition.

A. These Chapter 11 Cases Are Large and Complex

                    21.       It is well-established that the size and complexity of a debtor’s case alone

may constitute cause to extend the Exclusive Periods. See In re Texaco Inc., 76 B.R. 322, 326

(Bankr. S.D.N.Y. 1987) (“The large size of the debtor and the consequent difficulty in

formulating a plan of reorganization for a huge debtor with a complex financial structure are

important factors which generally constitute cause for extending the exclusivity periods.”) (citing

Gaines v. Perkins (In re Perkins), 71 B.R. 294, 298 (W.D. Tenn. 1987); In re Pine Run Trust, 67

B.R. 432, 435 (Bankr. E.D. Pa. 1986); In re United Press International, Inc., 60 B.R. 265, 270

(Bankr. D.C. 1986); In re American Federation of Television and Radio Artists, 30 B.R. 772, 774

(Bankr. S.D.N.Y. 1983)).

                    22.       The legislative history provides that “if an unusually large company were

to seek reorganization under chapter 11, the court would probably need to extend the time in

order to allow the debtor to reach an agreement.” H.R. Rep. No. 95-595, at 232 (1978),

reprinted in 1978 U.S.C.C.A.N. 5963.                Moreover, “[t]he large size of a debtor and the

consequent difficulty in formulating a plan . . . for a huge debtor with a complex financial

structure are important factors which generally constitute cause for extending the exclusivity

periods.” Texaco, 76 B.R. at 326.

                    23.       The size and complexity of, and the legal issues involved in, these chapter

11 cases warrant the requested extension of the Exclusive Periods. The Debtors’ businesses are




                                                       9
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                                 Pg 13 of 22


operated across three (3) primary segments: (i) forward mortgage origination; (ii) forward

mortgage servicing; and (iii) reverse mortgage servicing. As of December 31, 2018, the Debtors

serviced or subserviced (a) approximately 1.3 million forward residential loans with an unpaid

principal balance of $170.1 billion and (b) approximately 88,000 reverse mortgage loans with an

unpaid principal balance of $17.1 billion.

                    24.       The Debtors and their advisors continue to run a large, complex, and

heavily regulated business in chapter 11. Simultaneously, the Debtors have dedicated significant

time and effort to the Postpetition Marketing Process and have been involved in extensive

negotiations with potential third party purchasers for both whole-company bids and more

discreet financial asset bids. Now that the Debtors have successfully executed two purchase

agreements for the sale of substantially all of their assets, the Debtors require additional time to

obtain the requisite approvals from the Bankruptcy Court and from the relevant regulatory

authorities to effectuate the Sale Transaction and the Plan. The instant chapter 11 cases are

indisputably of the size and complexity that Congress and courts recognized warranting

extensions of the Exclusive Periods as requested.

B. The Debtors Have Demonstrated Reasonable Prospects For Confirming A Viable Plan
   And Require Additional Time To Resolve Issues Critical To The Chapter 11 Process

                    25.       This is the Debtors’ second motion requesting an extension of the

Exclusive Periods. In the two (2) months since the entry of the First Exclusivity Order, the

Debtors have made significant progress in these chapter 11 cases and are very close to the finish

line.

                    26.       Pursuant to the Bidding Procedures Order, the Debtors’ financial advisor,

Houlihan Lokey Capital, Inc., undertook an extensive Postpetition Marketing Process to solicit

interest from third parties, including strategic investors and financial investors. These efforts



                                                      10
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50             Main Document
                                                 Pg 14 of 22


bore fruit and the Debtors have secured two successful bids for the forward and reverse

businesses. These two bids combined account for the sale of substantially all of the Debtors’

assets and, if approved, will allow the Debtors to pursue the Sale Transaction and consummate

the Plan.

                    27.       In addition to the foregoing, since the entry of the First Exclusivity Order,

the Debtors have, among other things:

                    •     Filed their Plan Supplement (ECF No. 844), which includes, among other
                          documents, the schedules of assumption, assignment and/or rejection of
                          executory contracts and unexpired leases, and a substantially final version of
                          the GUC Recovery Trust Agreement;

                    •     Continued to work cooperatively with the Creditors’ Committee and
                          Consumer Creditors’ Committee, including production of documents to the
                          Consumer Creditors’ Committee in response to discovery requests relating to
                          the Plan;

                    •     Modified the automatic stay to allow certain borrower claims to continue in
                          the interest of expedited resolution;

                    •     Worked with the office of the U.S. Trustee to comply with U.S. Trustee’s
                          operating guidelines and to provide information to the U.S. Trustee’s office;

                    •     Timely filed their monthly operating reports; and

                    •     Responded to countless consumer borrower and other inquiries related to the
                          status of these cases, specific contract counterparty demands, and other
                          matters related to ongoing operations and the administration of these cases.

                    28.       Notwithstanding the significant progress that has been made to date, as a

precautionary measure, the Debtors seek the relief set out herein to ensure that the considerable

progress already achieved does not unravel by the loss of exclusivity.                       Under these

circumstances, the requested extensions of the Exclusive Periods are necessary and appropriate

to afford the Debtors the opportunity to achieve the objectives of chapter 11 as contemplated by

section 1121 of the Bankruptcy Code.




                                                       11
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50           Main Document
                                                 Pg 15 of 22


C. The Debtors Are Not Seeking to Use Exclusivity to Pressure Creditors To Submit To
   The Debtors’ Demands

                    29.       Courts may consider practical factors in determining that “cause” exists to

extend the Exclusive Periods. See In re Borders Group, Inc., 460 B.R. at 827-28 (noting that it

was important for the Court to consider practical factors in refusing to terminate exclusivity).

Refusing to grant this Motion and extend the Exclusive Periods at this stage would adversely

affect the Debtors’ administration of these chapter 11 cases and undo the Debtors’ hard won

achievements to date.

                    30.       The Debtors’ relationship with their stakeholders and respective

professionals, is transparent, cooperative, and constructive.           The Debtors’ conduct in these

chapter 11 cases, in particular, and the support of their key stakeholders, demonstrates that the

Debtors are acting in a prudent and transparent manner and are not seeking these extensions to

delay artificially the administration of these chapter 11 cases.            The Debtors have engaged

extensively with the foregoing parties and will continue to do so in an attempt to achieve a fully

consensual chapter 11 plan. The request for extending the Exclusive Periods is not a negotiation

tactic. Indeed, many parties have filed objections to the Plan and will have a full opportunity to

be heard as to their objections if they cannot be consensually resolved. The Debtors intend to

continue to work constructively with all other constituents—including the Consumer Creditors’

Committee—to seek a consensual confirmation of the Plan.

                    31.       Finally, this Motion is without prejudice to any party seeking to shorten

the Exclusive Periods pursuant to section 1121(d) of the Bankruptcy Code. See 11 U.S.C. §

1121(d).       As such, no party in interest will be prejudiced if the requested extensions are

approved.




                                                       12
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                                 Pg 16 of 22


D. Important Contingencies Must Be Resolved By The Debtors

                    32.       Courts have recognized the need to resolve important contingencies as

justification for extending the Exclusive Periods. See, e.g., Borders, 460 B.R. at 826; Adelphia

Commc’ns, 352 B.R. at 587. Here, the Debtors’ confirmation hearing is scheduled for August 7,

2019—only three (3) days before the expiration of the current Exclusive Filing Period. The

Debtors request an extension of the Exclusive Periods so that they are able to consummate the

Sale Transaction without needing to worry about a competing plan being filed by creditors in the

event the confirmation process is slightly delayed for any reason.

                    33.       The extension of the Exclusive Periods as requested will not prejudice any

party in interest, but rather will afford the Debtors a realistic opportunity to pursue approval of

the Sale Transaction and the Plan. Failure to extend the Exclusive Periods as requested herein

would defeat the very purpose of section 1121 of the Bankruptcy Code, i.e., to provide the

Debtors with a meaningful and reasonable opportunity to propose and pursue a confirmable

chapter 11 plan.

E. The Debtors Are Making Required Postpetition Administrative Expense

                    34.       Courts considering an extension of exclusivity also may assess a debtor’s

liquidity and ability to pay costs and expenses of administration. Adelphia Commc’ns, 352 B.R.

at 587; Texaco, 76 B.R. at 322. The Debtors are paying their administrative expenses as they

come due, and will continue to do so.

F. Relatively Little Time Has Elapsed Since These Chapter 11 Cases Were Commenced

                    35.       Less than six (6) months have passed since the Commencement Date.

This is the Debtors’ second request for an extension of the Exclusive Periods. Courts in this

District routinely grant similar requests by debtors to extend their exclusive periods to file and




                                                      13
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50         Main Document
                                                 Pg 17 of 22


solicit a chapter 11 plan. See, e.g., In re Sears Holdings Corp., No. 18-23538 (Bankr. S.D.N.Y.

June 25, 2019) (ECF No. 4353) (initially granting the debtors’ request for a four-month

extension of the exclusive periods, and subsequently granting the debtors’ request for an

additional two-month extension of the exclusive periods); In re Tops Holding II Corp., No. 18-

22279 (Bankr. S.D.N.Y. Oct. 24, 2018) (ECF No. 715) (initially granting the debtors’ request for

a four-month extension of the exclusive periods, and subsequently granting the debtors’ request

for an additional three-month extension of the exclusive periods). For all of the reasons set forth

above, the facts and circumstances of this case demonstrate that sufficient cause exists to grant

the requested relief.

                                                 Conclusion

                    36.       For the reasons stated herein, the requested extension of the Exclusive

Periods is warranted and necessary to afford the Debtors a full opportunity to complete the

chapter 11 process and confirm the Plan, as contemplated by section 1121 of the Bankruptcy

Code. Accordingly, the Exclusive Periods should be extended as requested.

                                                   Notice

                    37.       Notice of this Motion will be provided in accordance with the procedures

set forth in the Order Implementing Certain Notice and Case Management Procedures (ECF No.

211) (the “Case Management Order”). The Debtors respectfully submit that no further notice

is required.

                    38.       No previous request for the relief sought herein has been made by the

Debtors to this or any other Court.




                                                     14
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000   Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                             Pg 18 of 22


                    WHEREFORE the Debtors respectfully request that the Court grant the relief

requested herein and such other and further relief as it deems just and proper.

Dated: July 24, 2019
       New York, New York

                                            /s/ Sunny Singh
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Ray C. Schrock, P.C.
                                            Sunny Singh

                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                 15
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000   Filed 07/24/19 Entered 07/24/19 21:23:50   Main Document
                                             Pg 19 of 22


                                           Exhibit A

                                         Proposed Order




WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50                     Main Document
                                                 Pg 20 of 22


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :      Case No. 19-10412 (JLG)
                                                               :
                           Debtors. 1                          :      (Jointly Administered)
                                                               :      Related Docket No. [_]
---------------------------------------------------------------X

               ORDER PURSUANT TO SECTION 1121(d) OF THE
       BANKRUPTCY CODE FURTHER EXTENDING THE EXCLUSIVE PERIODS

                    Upon the motion, dated July 24, 2019 (the “Motion”)2 of Ditech Holding

Corporation (f/k/a Walter Investment Management Corp.) and its debtor affiliates, as debtors and

debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”)

pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), for

entry of an order further extending the Debtors’ exclusive periods in which to file a chapter 11

plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive

Solicitation Period,” and together with the Exclusive Filing Period, the “Exclusive Periods”),

all as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157and 1334, and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.




WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000       Filed 07/24/19 Entered 07/24/19 21:23:50          Main Document
                                                 Pg 21 of 22


the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided to the Notice Parties in accordance with the

Case Management Order; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and the Court

having reviewed the Motion; and the Court having held a hearing on the Motion to consider the

relief requested in the Motion on August 7, 2019 (the “Hearing”); and upon the record of the

Hearing; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest;

and upon all of the proceedings had before the Court and after due deliberation and sufficient

cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

Exclusive Filing Period in which to file a chapter 11 plan is extended through and including

October 10, 2019.

                    3.        Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’

Exclusive Solicitation Period in which to solicit acceptances of their chapter 11 plan is extended

through and including December 9, 2019.

                    4.        The extensions of the Exclusive Periods granted herein are without

prejudice to such further requests that may be made pursuant to section 1121(d) of the




                                                        2
WEIL:\97130807\1\41703.0011
19-10412-jlg         Doc 1000        Filed 07/24/19 Entered 07/24/19 21:23:50            Main Document
                                                  Pg 22 of 22


Bankruptcy Code by the Debtors or any party in interest, for cause shown, upon notice and a

hearing.

                    5.        Nothing herein shall create, nor is intended to create, any rights in favor of

or enhance the status of any claim held by any party.

                    6.        The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order.

                    7.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated:                                , 2019
          New York, New York

                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        3
WEIL:\97130807\1\41703.0011
